LEMMON, J.,
concurs in the denial. The trial court properly maintained the exception of improper cumulation of actions. However, La.Code Civ.Proc. art. 464 requires that when venue is improper as to one of the cumulated actions, that action shall be dismissed. Defendants Allstate and Chevies therefore were entitled, upon request, to dismissal of the cumulated action against them. Nevertheless, the case has now been transferred to a parish of proper venue for these defendants, and venue is no longer a bar to cumulation if otherwise proper.